Citation Nr: 0835821	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-32 959	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  In that rating decision, in pertinent part, the RO 
denied service connection for bilateral hearing loss.  The 
veteran's disagreement with that decision led to this appeal.  
The veteran testified from the RO at a Board videoconference 
hearing in January 2006.  The Board remanded the case for 
additional development in July 2007, and the case is now 
before the Board for further appellate consideration.  

Information in the claims file indicates that at the time of 
his most recent VA examination and since that time the VA 
Appeals Management Center has addressed correspondence to the 
veteran at an address in Adrian, Missouri.  For that reason, 
the Board has specified the RO in St. Louis, Missouri, on the 
title page.  

In the July 2007 remand, the Board noted that at the 
January 2006 hearing the veteran raised a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities 
and referred that claim to the RO.  In view of the passage of 
time since then and the veteran's apparent move from Wyoming 
to Missouri, the Board reiterates that the veteran raised a 
TDIU claim at the hearing and refers that issue to the St. 
Louis RO for appropriate action.  


FINDING OF FACT

Bilateral hearing loss was not present in service, and 
bilateral hearing loss disability first diagnosed many years 
after service has not been shown to be causally related to 
service or any incident of service, including otitis externa, 
otitis media, and/or noise exposure in service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. § 1101, 1110, 1112 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss, which he contends is due to ear infections and 
noise exposure in service.  The Board will discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.  

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2007), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in September 2003, the 
Cheyenne RO explained to the veteran that to establish 
entitlement to service-connected compensation benefits, the 
evidence must show three things, (1) an injury in service, a 
disease that began in or was made worse in service, or an 
event in service causing injury or disease; or, under certain 
circumstances evidence of certain condition subject to 
service connection on a presumptive basis; (2) a current 
physical or mental disability; and (3) a relationship between 
his current disability and an injury, disease, or event in 
service.  The RO explained that medical evidence or other 
evidence showing he has persistent or recurrent symptoms of 
disability would be reviewed to see if he had a current 
disability or symptoms of disability.  The RO also stated 
that a relationship between current disability and an injury, 
disease, or event in service was usually shown by medical 
records or medical opinions; the RO also explained that the 
relationship was presumed for veterans who have certain 
chronic diseases that become manifest within a specific 
period of time after discharge from service.  

In the September 2003 letter, the RO outlined what evidence 
VA would obtain and what information and evidence the veteran 
should provide.  The RO specifically requested that the 
veteran provide medical evidence showing treatment for his 
hearing loss since service discharge and requested that he 
complete and return release authorizations if he was unable 
to obtain these records.  

In addition, in a letter to the veteran dated in August 2007, 
the VA Appeals Management Center (AMC) again outlined what 
the evidence must show to support a service connection claim 
and requested that he identify or submit any pertinent 
evidence in his possession.  In that letter, the AMC also 
provided the veteran with information about evidence needed 
to evaluate a disability and determine effective dates if VA 
found a disability to be service connected.  The AMC 
described the kind of evidence considered in determining a 
disability rating and an effective date and provided examples 
of the evidence the veteran should identify or provide with 
respect to disability ratings and effective dates.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

To the extent that the notice in this case was provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  This procedural defect was cured because after 
the AMC provided substantial content-complying notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case in July 2008.  Mayfield v. Nicholson, 
444 F.3d 1317, 1333-34 (Fed. Cir. 2007) (timing error can be 
cured by adequate notice and subsequent readjudication 
without resorting to prejudicial error analysis).  

As to the duty to assist, the veteran's service medical 
records are in the claims file, and the veteran has been 
provided VA audiology examinations and medical opinions have 
been obtained in conjunction with his claim.  As noted in the 
Introduction, the veteran testified at a Board hearing in 
January 2006.  The veteran has not indicated that he has or 
knows of additional evidence pertaining to his claim, and in 
response to the July 2008 supplemental statement of the case 
stated he has no other information or evidence to submit.  

Based on the foregoing, the Board finds that VA has fulfilled 
its duties to notify and to assist the veteran relative to 
the claim decided here, and thus, no additional assistance or 
notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard, 4 Vet. App. 384, 
392-94 (1993).  

Legal criteria

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

The Board notes that generally all audiometric findings 
reported by the military prior to November 1, 1967, were 
reported in American Standards Association (ASA) units.  For 
purposes of consistency in this opinion, ASA units reported 
in the veteran's service medical records have been converted 
to the currently used International Standards Organization 
(ISO)-American National Standards Institute (ANSI) units, and 
the Board's decision is in terms of ISO-ANSI units.  

Background and analysis

At the veteran's November 1964 service induction examination, 
audiometer readings (converted to ISO (ANSI) units) showed 
pure tone thresholds in the right ear were 15, 15, 10, 10, 
and 5 db at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  
Pure tone thresholds in the left ear were 15, 10, 10, 10 and 
5 db at the same respective frequencies.  Chronological 
service medical records show the veteran was seen at an aid 
station in September 1966 with complaints of an infected left 
ear for the past three days.  The assessment was mild otitis 
externa, and corticosporin was prescribed.  The veteran 
returned to the aid station three days later and said he had 
possible infected tonsils and ear trouble.  The assessment 
was pustular tonsillitis and otitis media.  The veteran was 
treated with penicillin, and "Fort Bragg Gargle" was 
prescribed.  Four days later, still in September 1966, the 
veteran was seen with complaints of a persistent earache on 
the left, and he reported the left side of his face ached.  
He was told to gargle and to return as needed.  

At the veteran's service separation examination in 
November 1966, he answered yes to the question of whether he 
had ever had or now had ear, nose or throat trouble and yes 
to the question of whether he had ever had or now had hearing 
loss.  The physician's elaboration was that the positive 
answers had been reviewed and found to be of no medical 
significance.  On physical examination, clinical evaluation 
of the ears was normal.  At that time, that is, at the 
November 1966 separation examination, audiometer readings 
(converted to ISO (ANSI) units) showed pure tone thresholds 
in the right ear and the left ear were 15, 10, 10, 10, and 
5 db at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  

The earliest post-service medical evidence related to the 
veteran's hearing is the report of a November 2003 VA 
audiology examination.  That report shows the veteran 
complained of hearing loss and said he had ringing noises in 
his right ear.  He said he first noticed hearing loss in 
May 1966 and that the loss had been progressive.  He gave a 
history of exposure to noise from big guns, 175mm and 155mm 
Howitzers, in service.  He said that after service he was a 
policeman and was exposed to gunfire and car noise and had 
ear plugs.  Test results showed pure tone thresholds in the 
right ear were 10, 15, 35, 70, and 75 db at 500, 1000, 2000, 
3000, and 4000 Hz, respectively.  Pure tone thresholds in the 
left ear were 15, 15, 30, 80, and 85 db at the same 
respective frequencies.  Speech discrimination was 96 percent 
in each ear.  The diagnosis was sensorineural hearing loss in 
each ear.  The audiologist noted that an audiogram done in 
service in November 1964 showed hearing within normal limits 
in both ears as did an audiogram dated in November 1966.  The 
audiologist said it is her opinion that it is not as likely 
as not that hearing loss is related to military noise.  The 
audiologist noted that the veteran reported a high-pitched 
ringing (whine) in both ears and that he first noticed it 
in 1966.  She said it is her opinion that it is as likely as 
not that the veteran's tinnitus is related to military noise.  

At the January 2006 hearing, the veteran referred to copies 
of his service medical records and pointed out that he had no 
hearing problems when he entered service.  He said that in 
addition to being treated for an infected left ear, the ear 
was bleeding and although the records say left ear, both ears 
ended up bleeding.  The veteran testified that he believes 
his records show that on discharge from service he had 
hearing loss and in his testimony the veteran referred to the 
November 1966 report of medical history referring to ear, 
nose and throat trouble and hearing loss.  The veteran 
testified that he thinks his military records show he had 
hearing loss.  The testified he had good hearing when he went 
into service and came out with bad hearing.  He testified 
that he was a military policeman during service and that he 
was within about two blocks of 175mm and 155mm Howitzers that 
were being fired 24 hours a day.  He testified he believes 
that has something to do with his hearing loss.  He testifies 
that he agrees his hearing loss got considerably worse over 
the years and is probably somewhat related to aging but feels 
his hearing loss started in service and part of the reason 
was the ear infection in service.  He testified that when his 
ears started bleeding, the doctor told him he was going to 
have some loss of hearing.  

At the January 2006 hearing, the veteran testified that in 
all the years he worked as a policeman he wore hearing 
protection when he was on the firing range.  He said the only 
time he did not have hearing protection was when he shot 
three shots with a shotgun at a subject who had shot a 
highway patrolman.  He further testified that at no time 
during service was he ever required to wear hearing 
protection during basic training, advanced individual 
training, or at any other time.   

At a VA audiology examination in June 2008, the veteran 
stated he served as a mechanic and military police officer 
while in the Army.  He reported being exposed to small 
vehicle engines and mechanical noise.  He denied combat, but 
explained that he was shot at with both mortar and artillery 
while in Vietnam.  He reported that after service he was a 
mechanic for 4 years, a sheriff/ranger for 11 years, and a 
state patrol officer for 26 years.  His occupational noise 
exposure included firing range training as part of his police 
duties, and recreational noise exposure included motorcycle 
riding.  The veteran reported the had bleeding from the ears 
while in Vietnam; the audiologist stated that doctor's notes 
in the veteran's claims file reported he was treated for 
otitis externa and otitis media in service.  The audiologist 
noted that service connection is in effect for tinnitus and 
that the veteran reported that the tinnitus began in Vietnam 
at approximately the same time he had his bout with otitis 
media and externa.  

On audiometric testing in at the June 2008 VA examination, 
pure tone thresholds in the right ear were 30, 35, 60, 75, 
and 75 db at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  Pure tone thresholds in the left ear were 25, 
30, 40, 75, and 80 db at the same respective frequencies.  
Using the Maryland CNC word list, the speech recognition 
score was 88 percent in each ear.  The audiologist said 
acoustic immittance measures were consistent with normal 
middle ear function in each ear.  She said pure tone air 
conduction results revealed a sensorineural hearing loss of 
mild to severe degree in the right ear and of clinically 
normal to severe degree in the left ear with word recognition 
scores being mildly reduced in both ears.  The diagnosis was 
bilateral sensorineural hearing loss.  

The audiologist who conducted the June 2008 VA examination 
stated she reviewed the claims file.  At the end of her 
report she stated it is her opinion that the veteran's 
bilateral hearing loss is less likely than not (less than 
50/50 probability) caused by or a result of acoustic trauma 
in service.  She said the rationale for the opinion was that 
the veteran's induction and separation audiograms from the 
Army are both consistent with clinically normal hearing.  The 
audiologist stated she acknowledges the veteran was exposed 
to high noise levels in service, but said there was no 
evidence the exposure resulted in acoustic trauma.  She said 
the medical records are negative for hearing loss, and the 
configuration of the veteran's current hearing loss is not 
consistent with acoustic trauma.  The audiologist said the 
etiology of the hearing loss is most likely related to post 
military aging and/or noise exposure.  

The evidence outlined above reflects that the veteran 
currently has a hearing loss "disability" as defined by 
38 C.F.R. § 3.385.  His service records indicate that he 
served in Vietnam for more than 18 months, and his military 
occupational specialty was mechanic.  It is also shown that 
he served in a military police company in Vietnam.  The 
veteran has provided a credible history of noise exposure in 
service, and his records show treatment for otitis in 
service.  The question is whether the veteran's current 
bilateral hearing loss "disability" is etiologically 
related to service.  

The Board notes that the initial showing of bilateral hearing 
loss, under VA standards for hearing loss disability, was not 
until the November 2003 VA audiology examination, 
approximately 37 years after the veteran's discharge from 
service in November 1966.  This precludes the award of 
service connection on a presumptive basis under the 
provisions of 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309.  

The Board has considered the veteran's hearing testimony and 
statements in conjunction with his claim.  Although the 
veteran is competent to report his in-service ear symptoms 
including bleeding and hearing problems and has stated that 
he has had progressive hearing problems since service, the 
Board finds that the probative value of his testimony is 
outweighed by the opinion of the audiologists who conducted 
the November 2003 and June 2008 VA audiology examinations.  
In this regard, the VA audiologists reviewed the claims file, 
including the veteran's service medical records, post-service 
records and the veteran's reports concerning noise exposure 
during and after service.  They diagnosed the veteran has 
having bilateral sensorineural hearing loss, and with 
consideration of factors reported by the veteran, both 
nonetheless opined that it is less likely than not that the 
veteran's current hearing loss is related to service.  Both 
said this is because his hearing thresholds were shown by 
audiometric testing to be within normal limits at his 
separation examination as well as at his induction 
examination, providing an explanation for their medical 
opinions.  The Board further notes that the audiologist who 
conducted the June 2008 pointed out specifically that 
acoustic immittance measures are consistent with normal 
middle ear function in each ear.  

The Board notes that the veteran has not submitted or 
identified any medical evidence that contradicts the opinions 
of the VA audiologists.  The Board has no doubt that the 
veteran is sincere in his belief that this bilateral hearing 
loss is related to his otitis externa and media in service as 
well as noise exposure in service, but his belief cannot 
serve as competent evidence of a causal relationship between 
his current hearing loss and service.  In this regard, the 
Board notes that the record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide medical 
opinions.  It is now well established that a lay person such 
as the veteran is not competent to opine on medical matters 
such as diagnoses or etiology of medical disorders, and this 
veteran's opinion that his current hearing loss disability 
due to his in-service otitis externa and otitis media in 
service along with his noise exposure in service is therefore 
entitled to no weight of probative value.  See, e.g., Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The Board also notes that a 
veteran's assertions, no matter how sincere, are not 
probative of a medical nexus between the claimed disability 
and an in-service disease, injury, or event.  See Voerth v. 
West, 13 Vet. App. 118, 120 (1999).  

In summary, the Board finds that hearing loss was not shown 
in service or for many years thereafter, and the evidence 
does not demonstrate that the veteran's current hearing loss 
disability is linked to any incident of service.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim, and service connection for bilateral 
hearing loss is not warranted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


